                            IN THE UNITED STATES DISTRICT COURT
 1
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 2

 3    ITALIAN COLORS RESTAURANT, ALAN                    Case No.: 2:14-cv-00604-MCE-DAD
      CARLSON, STONECREST GAS & WASH,
 4    SALAM RAZUKI, LAURELWOOD
      CLEANERS, LLC, JONATHAN                            STIPULATION TO EXTENSION OF TIME
      EBRAHIMIAN, LEON’S TRANSMISSION                    FOR ATTORNEYS’ FEES, EXPENSES,
 5    SERVICE, INC., VINCENT ARCHER,                     AND COSTS; ORDER
      FAMILY LIFE CORPORATION d/b/a
 6    FAMILY GRAPHICS, TOSHIO CHINO,
 7                           Plaintiffs,                 Date:         N/A
                                                         Time:         N/A
 8           v.                                          Courtroom:    7, 14th Floor
                                                                       Hon. Morrison C. England, Jr.
 9    KAMALA D. HARRIS, in her official
      capacity as Attorney General of the State of
10    California,
11                           Defendant.
12

13
            The parties hereby jointly request an extension of time, up until and including January 4,
14
     2019, of the deadline to file any application concerning attorneys’ fees, related nontaxable
15
     expenses, or costs. The parties are presently negotiating a possible resolution and they believe
16
     that the extension requested here will help avoid unnecessary further litigation.
17
            Dated: November 14, 2018                       STIPULATED AND AGREED:
18

19                                                         /s/ Deepak Gupta
                                                           Deepak Gupta*
20                                                         Jonathan E. Taylor
                                                           GUPTA WESSLER PLLC
21                                                         1900 L Street, NW, Suite 312
                                                           Washington, DC 20036
22                                                         Telephone: (202) 888-1741
                                                           Facsimile: (202) 888-7792
23                                                         deepak@guptawessler.com

24                                                         Edward S. Zusman (SBN 154366)
                                                           Kevin K. Eng (SBN 209036)
25                                                         MARKUN ZUSMAN FRENIERE
                                                           COMPTON LLP
26                                                         465 California Street, Suite 500
                                                           San Francisco, CA 94104
27                                                         Telephone: (415) 438-4515
                                                           Facsimile: (415) 434-4505
28
                                                     1                          Case No.: 2:14-cv-00604
                  STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1                                          Gary B. Friedman*
                                            Tracey Kitzman
 2                                          FRIEDMAN LAW GROUP LLP
                                            154 Grand Street
 3                                          New York, NY 10012
                                            (917) 568-5024
 4
                                            *admitted pro hac vice
 5
                                            Attorneys for Plaintiffs
 6

 7                                          /s/ John Killeen
                                            Xavier Becerra
 8                                              Attorney General of California
                                            John Killeen
 9
                                                Deputy Attorney General
10                                          Anthony R. Hakl
                                                Deputy Attorney General
11                                          1300 I Street, Suite 125
                                            P.O. Box 944255
12                                          Sacramento, CA 94244-2550
                                            (916) 322 9041
13                                          anthony.hakl@doj.ca.gov

14                                          Attorneys for Defendant

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                        2                       Case No.: 2:14-cv-00604
     STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1                                                 ORDER

 2          Upon the parties’ stipulation and pursuant to Federal Rule of Civil Procedure 54, the

 3   deadline for the Plaintiffs’ motion for attorneys’ fees, related nontaxable expenses, or costs in this

 4   action is hereby extended to January 4, 2019.

 5          IT IS SO ORDERED.

 6   Dated: November 19, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       3                        Case No.: 2:14-cv-00604
                   STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
 1                                    CERTIFICATE OF SERVICE

 2          I certify that I filed a copy of the foregoing stipulation and proposed order via the Court’s

 3   CM/ECF system on November 14, 2018, which will automatically serve a copy on counsel for the

 4   defendants.

 5
     Dated: November 14, 2018                                     /s/ Kevin Eng
 6                                                                Kevin Eng
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      4                        Case No.: 2:14-cv-00604
                   STIPULATION TO EXTENSION OF TIME FOR ATTORNEYS’S FEES, EXPENSES AND COSTS
